Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26(d)(2): Accelerated Benefit Rider (R2030-03/08) ACCELERATED BENEFIT RIDER This Accelerated Benefit Rider (this Rider) provides for payment of an Accelerated Benefit at your option under the conditions specified below. This Rider is issued in consideration of the application for the Policy. There is no charge for this Rider prior to the time that an Accelerated Benefit is paid. THE BENEFITS PAID UNDER THIS RIDER ARE INTENDED TO BE TREATED FOR FEDERAL TAX PURPOSES AS ACCELERATED DEATH BENEFITS UNDER SECTION 101(g)(1)(B) OF THE INTERNAL REVENUE CODE, AS AMENDED (the CODE). THE ACCELERATED BENEFIT IS INTENDED TO QUALIFY FOR EXCLUSION FROM INCOME SUBJECT TO THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE PROVISIONS OF THE CODE. YOU SHOULD CONSULT YOUR PERSONAL TAX OR LEGAL ADVISOR TO ASSESS THE IMPACT OF BENEFITS PROVIDED BY THIS RIDER. RECEIPT OF AN ACCELERATED BENEFIT MAY BE TAXABLE AS INCOME. THIS RIDER IS NOT INTENDED TO BE A QUALIFIED LONG TERM CARE INSURANCE CONTRACT UNDER SECTION 7702B(b) OF THE CODE NOR IS IT INTENDED TO BE A NON-QUALIFIED LONG TERM CARE CONTRACT. THIS RIDER DOES NOT PAY OR REIMBURSE FOR EXPENSES INCLUDING THOSE DESCRIBED IN 101(g)(3)(A)(ii)(I) OF THE CODE. RECEIPT OF AN ACCELERATED BENEFIT UNDER THIS RIDER MAY ADVERSELY AFFECT YOUR ELIGIBILITY FOR MEDICAID OR OTHER GOVERNMENT BENEFITS OR ENTITLEMENTS. POLICY AND EFFECTIVE DATE This Rider is part of the policy to which it is attached (your Policy). It is effective on the Policy Date. Unless expressly changed by this Rider, all provisions, exclusions, and limitations of your Policy remain the same and apply to this Rider. This Rider does not participate in our surplus earnings. If this Rider is attached to a joint life policy, you may not request payment of an Accelerated Benefit until there is only one surviving Insured. This Rider does not increase any cash, loan or reduced paid-up insurance values, if any, under your Policy. Your Policys death benefits will be reduced and the availability of future payment(s) to you, if any, will be affected if you receive an Accelerated Benefit under this Rider. DEFINITIONS The terms not defined herein shall have the same meaning as in your Policy. Accelerated Benefit. The Accelerated Benefit equals the portion of the Eligible Death Benefit that you request to be accelerated. The Accelerated Benefit will first be used to repay any outstanding policy loans and accrued loan interest due. The remainder of the Accelerated Benefit (less the Administrative Charge) will be paid to you. The minimum Accelerated Benefit amount is $10,000. The maximum Accelerated Benefit amount is the lesser of 50% of the Eligible Death Benefit or $1,000,000.00. We will pay the Accelerated Benefit when we receive, during the lifetime of the Insured, written proof that the Insured has been diagnosed as having one or more of the Qualifying Conditions shown below. Administrative Charge. We assess the Administrative Charge when we pay an Accelerated Benefit under this Rider. The amount of Administrative Charge shall not exceed $300.00, and the amount of this charge is disclosed on the Accelerated Benefits Disclosure Form and Accelerated Benefits Claim Form. Eligible Death Benefit. Subject to the limits detailed below, the Eligible Death Benefit is the amount of selected death benefit coverage on the life of the Insured provided under your Policy plus the lowest scheduled amount of any additional term insurance rider coverage, if applicable, as shown in your Policy and/or rider Schedule pages. The Eligible Death Benefit will be determined as of the date your written request for an Accelerated Benefit payment is received at our Customer Service Center. R2030-03/08 V000R20300001 1 Eligible Institution. Eligible Institution means a licensed hospice, nursing home, hospital or similar facility that treats and provides care to those with a Qualifying Condition. Physician. Physician means a doctor who is legally authorized and licensed to practice medicine in the United States of America and its territories, and treats illness or injury in the state in which treatment is received and who is acting within the scope of that authorization and license. Physician does not include: 1. The Insured; 2. The Owner; 3. A Beneficiary; or 4. A person who lives with or is related to the Insured, the Owner or a Beneficiary. Physician Statement . A Physician Statement means a written statement signed by a Physician, received by us during the lifetime of the Insured and acceptable to us which: 1. Contains the Physicians diagnosis that the Insured has a Qualifying Condition; and 2. States with reasonable medical certainty that the Qualifying Condition will result in the death of the Insured in 12 months or less from the date of the Physician Statement (assuming the exercise of ordinary and reasonable medical care, advice and treatment available in the same or similar communities), or describes the immediate need to provide the Insured with extraordinary medical intervention, continuous life support or continuous confinement in an Eligible Institution in anticipation of death or due to the occurrence of a life-threatening or catastrophic Qualifying Condition. The Physicians Statement must be obtained at the Owners expense. Qualifying Conditions. The Qualifying Conditions for Payment of an Accelerated Benefit under this Rider are: 1. A non-correctable illness or physical condition that, with a reasonable degree of medical certainty, will result in the death of the Insured in 12 months or less from the date of receipt of a Physician Statement; 2. A medical condition that has required or requires extraordinary medical intervention without which the Insured would die. Such conditions may include, but are not limited to: (a) A major organ transplant: or (b) Continuous artificial life support; 3. A medical condition that usually requires continuous confinement in an Eligible Institution and in which the Insured is expected to remain for the rest of his or her life; or 4. A medical condition that would, in the absence of extensive or extraordinary medical treatment, result in a drastically limited life span. Such conditions may include, but are not limited to: (a) Coronary artery disease resulting in an acute infarction or requiring surgery; (b) Permanent neurological deficit resulting from cerebral vascular accident; or (c) End stage renal failure. RIDER BENEFIT We will pay the Accelerated Benefit on your written request provided the Insured has a Qualifying Condition and subject to the conditions and limitations listed below. We will pay the Accelerated Benefit in one lump sum, unless you request and we agree to payment in some other manner. R2030-03/08 V000R20300002 2 Conditions and Limitations on an Accelerated Benefit Payment. Receipt of an Accelerated Benefit payment under this Rider is subject to the following conditions and limitations: 1. Your Policy must be in force other than as reduced paid-up insurance, if applicable; 2. An acceptable Physician Statement must be received by us during the lifetime of the Insured; 3. No Accelerated Benefit is available if any part of the coverage included in the Eligible Death Benefit is contestable; 4. Only one Accelerated Benefit payment may be made per policy to which this Rider is attached; 5. Any amount needed to keep your Policy from terminating must be paid before we will approve the Accelerated Benefit payment; 6. We must receive a consent form from all irrevocable beneficiaries, if any, and all assignees, if any. We also reserve the right to require a consent form from a spouse, the Insured, other beneficiaries, or any other person if, in our discretion, such person's consent is necessary to protect our interests; 7. No Accelerated Benefit payment will be made under this Rider if a Qualifying Condition results from intentionally self-inflicted injuries; and 8. The advance of an Accelerated Benefit payment under this Rider is not meant to cause involuntary access to death benefit proceeds ultimately payable under the Policy to the Beneficiary.
